UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
LORRAINE PARRINELLO,

                          Plaintiff,
                                                 MEMORANDUM & ORDER
              -against-                          17-CV-4351 (JS)

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Charles E. Binder, Esq.
                    Law Offices of Harry J. Binder
                      and Charles E. Binder, P.C.
                    60 East 42nd Street, Suite 520
                    New York, New York 10165

For Defendant:            David B. Myers, Esq.
                          Peter W. Jewett, Esq.
                          United States Attorney’s Office
                          Eastern District Of New York
                          271 Cadman Plaza East
                          Brooklyn, New York 11201

                          Robert Randolph Schriver, Esq.
                          Social Security Administration
                          Office of the General Counsel
                          26 Federal Plaza, Room 3904
                          New York, New York 10278

SEYBERT, District Judge:
              Plaintiff    Lorraine     Parrinello     brings   this    action

pursuant to Section 205(g) of the Social Security Act (42 U.S.C.

§ 405(g)),     challenging    the     Commissioner   of   Social    Security’s

denial   of    her   application    for   disability    insurance   benefits.

Presently pending before the Court are Plaintiff’s motion for

judgment on the pleadings, (Pl.’s Mot., Docket Entry 12), and the
Commissioner’s cross-motion for judgment on the pleadings, (Def.’s

Mot.,     Docket   Entry   14).      For   the    following   reasons,   the

Commissioner’s cross-motion is GRANTED and Plaintiff’s motion is

DENIED.


                                  BACKGROUND1

            Plaintiff applied for disability insurance benefits on

May 29, 2009, alleging disability from January 1, 2005.2           (R. 43.)

Plaintiff noted many issues: fibromyalgia, Sjogren’s syndrome,

osteopenia, chronic bursitis of the left shoulder, irritable bowel

syndrome (IBS), temporomandibular joint (TMJ) disorder, chronic

deformity of her T8 vertebra, multiple disc herniations, left

sciatic pain, and low back spasms.               (R. at 123).    After her

application was denied on January 10, 2010, Plaintiff requested a

hearing before an administrative law judge (“ALJ”), which took


1 The background is derived from the administrative record filed
by the Commissioner on November 28, 2017. (R., Docket Entry 10).
“R.” denotes the administrative record. For purposes of this
Memorandum & Order, familiarity with the administrative record,
including this Court’s prior decision remanding the matter
(Linser-Parrinello v Comm’r of Soc. Sec., 13-CV-4585, 2015 WL
1529833 (E.D.N.Y. Mar. 31, 2015), R. at 821-851), is presumed.
The Court’s discussion of the evidence is limited to the
challenges and responses raised in the parties’ briefs.

2 The parties agree that to qualify for Social Security
Disability benefits, a person must be (1) disabled and (2)
insured for benefits. Plaintiff alleges she met these
requirements until December 31, 2009, her “date last insured.”
To qualify for benefits, her disability must have begun on or
before that date. To that end, this Order refers to the period
between January 1, 2005 (the onset of disability) and December
31, 2009 as “the relevant period.”

                                      2
place on November 15, 2010.         (R. at 53-59; 43.)         Plaintiff was

represented by counsel at the hearing and she was the only witness

who testified.    (R. at 43.)

            On November 18, 2011, the ALJ issued his decision finding

that Plaintiff was not disabled.          (R. at 43-50.)    Plaintiff sought

a review of the ALJ’s decision by the Appeals Council, (R. at 205-

209), and submitted additional evidence in support of her request

(R. at 285-95).    On June 26, 2013, the Appeals Council denied her

request.    (R. at 1-6.)   Plaintiff then asked this Court to review

the ALJ’s November 2011 decision.

            Upon review, the Court remanded the matter to the ALJ

for further proceedings, (R. at 821-851), “[b]ecause the ALJ did

not clearly and fully identify his reasons for giving [Plaintiff’s

treating physician] Dr. Monetti’s opinion little weight” (R. at

847).   The Court explained that “the ALJ merely concluded . . .

that Dr. Monetti’s opinion was ‘not consistent with the substantial

evidence of record,’ without discussing what specific evidence he

was referring to and without addressing any of the factors for

determining how much weight to afford a treating physician’s

opinion.”    (R. at 849, citing R. at 49.)        The Court directed that

“[o]n remand, the ALJ should explain [his finding that] Dr.

Monetti’s   opinions   .   .   .   deserved    ‘little     weight’   and   were

inconsistent with the record.”       (R. at 849, citing Snell v. Apfel,

177 F.3d 128, 134 (2d Cir. 1999).)          The Court, however, disagreed

                                      3
with Plaintiff’s argument that the ALJ had improperly assessed her

credibility.   (R. at 850.)

            Upon remand, Plaintiff again appeared with counsel and

testified at an administrative hearing before a different ALJ.3

The ALJ found that Plaintiff was not disabled.      (R. at 778.)   This

became the Commissioner’s final decision when Plaintiff filed

exceptions with the Appeals Council and it declined to assume

jurisdiction. (R. 750-53.)    The present action followed.

                              DISCUSSION

I.    Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.    Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).       If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.       See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff


3 The hearing was held on May 9, 2016 before ALJ April M. Wexler
who issued her decision on May 31, 2016. (R. at 759-78.)

                                   4
was not disabled.    (R. at 777).         She found that (1) Plaintiff did

not engage in substantial gainful activity during the relevant

period (R. at 764); (2) she had severe impairments, including IBS,

cervical spine disorder, thoracic spine disorder, lumbar spine

disorder, left shoulder bursitis, fibromyalgia, and TMJ (R. at

764-65); (3) the impairments did not meet or equal the severity of

any of the impairments listed in the Social Security Act (R. at

767); (4) Plaintiff had the residual functional capacity to perform

sedentary work, but not her past relevant work as a court reporter

(R. at 768, 776); and (5) there were jobs that existed during the

relevant period that Plaintiff could have performed (R. at 777).

Ultimately, the ALJ concluded that “[b]ased on the entire record,

including the testimony of [Plaintiff] . . . the evidence fails to

support the . . . assertions of total disability.”           (R. at 775.)

The ALJ explained that “[d]espite the evidence demonstrating that

[Plaintiff]   has   suffered   from   medically     determinable   “severe”

impairments, the evidence also establishes that [she] retains the

capacity to function adequately to perform many basic activities

associated with work.”    (R. at 775.)

III. Analysis

          Plaintiff now advances two arguments: (1) that the ALJ

did not properly weigh the medical opinion evidence, specifically

by not giving enough weight to the opinions of two treating

physicians and not explaining her reliance on other opinions; and

                                      5
(2) that the ALJ improperly found her testimony to be inconsistent

with the medical evidence.     (Pl.’s Br., Docket Entry 13, at 19,

28.)    The Commissioner responds that the ALJ (1) properly weighed

the opinions and detailed her rationale for assigning less weight

to the treating physicians’ opinions; and (2) properly evaluated

Plaintiff’s subjective complaints and credibility.       (Def.’s Br.,

Docket Entry 15, at 21, 28.)           The Court will focus on these

arguments.

       A.   The Treating Physician Rule and the ALJ’s Weighing of
             the Medical Opinion Evidence

             The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”      Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).       The regulations state:

             Generally, we give more weight to opinions
             from your treating sources . . . . If we find
             that a treating source’s opinion on the
             issue(s) of the nature and severity of your
             impairment(s) is well-supported by medically
             acceptable clinical and laboratory diagnostic
             techniques and is not inconsistent with the
             other substantial evidence in your case
             record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2) (emphasis supplied).4         Nevertheless,

the opinion of a treating physician “need not be given controlling


4 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL

                                   6
weight where [it is] contradicted by other substantial evidence in

the record.”   Molina v. Colvin, No. 13-CV-4701, 2014 WL 3925303,

at *2 (S.D.N.Y. Aug. 7, 2014) (internal quotation marks and

citations omitted).

           When an ALJ does not afford controlling weight to the

opinion of a treating physician, she must consider several factors:

“(1) the length of the treatment relationship and frequency of the

examination;   (2)    the   nature   and   extent   of   the   treatment

relationship; (3) the extent to which the opinion is supported by

medical and laboratory findings; (4) the physician’s consistency

with the record as a whole; and (5) whether the physician is a

specialist.”    Schnetzler v. Astrue, 533 F. Supp. 2d 272, 286

(E.D.N.Y. 2008).     The ALJ must also set forth “‘good reasons’ for

not crediting the opinion of a [plaintiff’s] treating physician.”

Id.   “An application of the treating physician rule is sufficient

when the ALJ provides ‘good reasons’ for discounting a treating

physician’s opinion that reflect in substance the factors as set

forth in [Section] 404.1527(d)(2), even though the ALJ declines to

examine the factors with explicit reference to the regulation.”

Crowell v. Comm’r of Soc. Sec., 705 F. App’x 34, 35 (2d Cir. 2017)

(“While the ALJ did not explicitly discuss the treating physician



3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).

                                     7
rule, he nonetheless stated that [the physician’s] opinion . . .

was contradictory to the rest of the record evidence.”).

            Here, Plaintiff produced medical opinion evidence from

two   treating     physicians:     Dr.       Henry    J.    Monetti,     a     family

practitioner, and Dr. Peter Rumore, a rheumatologist.5                 She argues

that the ALJ did not properly credit their opinions or give good

reasons for giving them less weight.6

            1. Dr. Monetti

            The ALJ explained that she gave “less weight” to Dr.

Monetti’s   2010    and   2011    opinions     as    to    Plaintiff’s       physical

capabilities and limitations because they were “inconsistent with

[Plaintiff’s]      conservative    course      of    treatment,   [Plaintiff’s]

reported activities of daily living, as discussed in detail above

[in the ALJ’s decision], and physical examinations documenting a

normal gait and station, 5/5 motor power in all extremities, normal


5 The ALJ also considered medical evidence (opinions and records)
from Drs. Laurence Mermelstein (orthopedic surgeon); Mike Pappas
(SSA consultative examiner certified in physical medicine and
rehabilitation); Haddon C. Alexander III (impartial medical
expert specializing in rheumatology); Donald Goldman (impartial
medical expert specializing in orthopedic surgery); Ray Haag
(orthopedic surgeon); Arain Nawaz (gastroenterologist); and
Andrew Brown (physical medicine and rehabilitation).
(R. 770-75).

6 In her prior action, Plaintiff argued that the ALJ had not
given proper weight to the opinions of treating physicians Dr.
Monetti and Dr. Mir. Curiously, in the prior action, she did
not take issue with the ALJ’s failure to even mention Dr.
Rumore’s opinion, despite her current contention that remand is
required because this ALJ assigned “less weight” to it.

                                         8
sensation, and negative straight leg raising.”               (R. at 774.)         She

further noted that Dr. Monetti “did not indicate whether these

limitations applied during the period at issue” and that he was

“not a specialist.”          (R. at 774).       Moreover, the ALJ noted, the

2011 opinion was rendered two years after the relevant period.

The ALJ also assigned less weight to Dr. Monetti’s 2016 opinion

regarding        Plaintiff’s   physical       capabilities      and   limitations

because, again, it was inconsistent with other record evidence,

and further, because it was rendered six years after the relevant

period.   (R. at 774-75.)

             The ALJ thus specifically referenced the third, fourth,

and fifth factors (extent to which the opinion is supported by

medical and laboratory findings, physician’s consistency with the

record as a whole, and whether the physician is a specialist) with

respect to Dr. Monetti’s opinions and included an additional factor

(that some of the opinions were rendered well after the relevant

period)     in    her    explanation.         Moreover,   the    ALJ’s    decision

recounted, in detail, the factors that she weighed Dr. Monetti’s

opinions against.

             Specifically,      the     ALJ    found   Plaintiff’s       course    of

treatment was “only routine, conservative care for her impairments

consisting primarily of medication management” with mostly over-

the-counter medication such as Tylenol, aspirin, and Pepto-Bismol.

(R. at 772-73.)         She had no surgery during the relevant period and

                                          9
had been hospitalized only once in 2004 for abdominal pain.

(R. at 773.)      She had a colon resection and stent placement, but

these occurred after the date last insured.       (R. at 773.)

           Her typical daily activities “consisted of straightening

up the house, getting dressed, going to the supermarket, and

walking 2 or 3 blocks for exercise.” (R. at 769).         She sometimes

put laundry into the washing machine and she visited family often.

(R. at 769.) In 2009, she had reported “work[ing out] with weights

and . . . cardio training two to three times per week” and in 2005

had stated she was “mildly fatigued but in general had been well

and very active working out in the gym 3 days a week.”              (R. at

770.)   She could “dress and shower herself as well as cook, clean,

load the dishwasher, make beds, and shop independently.”            (R. at

772.)

           The ALJ also referenced several physical examinations.

For example, “[a] 2007 [computerized tomography (CT)] scan of the

neck, abdomen and pelvis indicated only mild degenerative changes

of the cervical and lumbar spine.”         (R. at 770.)       Two other CT

scans showed “scattered diverticula” and “no evidence of acute

diverticulitis,” and an examining gastroenterologist noted that

Plaintiff’s “gastrointestinal study was essentially unremarkable.”

(R. at 770.)       A 2005 report from a rheumatologist showed “5/5

muscle strength, normal exam of the abdomen, tenderness of the

wrist   without    swelling,   decreased   cervical   range    of   motion,

                                   10
negative straight leg raising, and grossly intact neurological

exam.”   (R. at 770.)     A consultive internist examined her in 2009

and opined that she had “no limitations in sitting and is merely

mildly limited in her ability to stand, walk, reach, push, pull,

lift, climb, and bend.”      (R. at 771.)

           The   Court    thus     concludes   that   the   ALJ    adequately

explained factors she considered in assigning less weight to

Dr. Monetti’s opinions and gave “good reasons” for doing so.

           2. Dr. Rumore

           The ALJ also gave less weight to Dr. Rumore’s opinion on

Plaintiff’s physical capabilities and limitations because it was

not consistent with Plaintiff’s course of treatment, reported

daily activities, and physical examinations.            (R. at 775.)        The

ALJ further determined Dr. Rumore’s opinion that Plaintiff was

“unable to do full time work in a competitive environment in any

capacity” was “vague and d[id] not provide specific vocational

limitations.”    (R. at 775.)

           For   the     reasons    already    stated   with      respect    to

Dr. Monetti, along with the ALJ’s conclusion that Dr. Rumore’s

opinion on Plaintiff’s work capacity was vague and conclusory, the

Court finds that the ALJ gave good reasons for assigning less

weight to Dr. Rumore’s opinion.




                                      11
     B.       The ALJ’s Determination of Plaintiff’s Credibility

               As this Court noted in its prior remand order, “‘the ALJ

has discretion to evaluate the credibility of a claimant and to

arrive at an independent judgment, in light of medical findings

and other evidence.’”         Mollo v. Barnhart, 305 F. Supp. 2d 252,

263-64 (E.D.N.Y. 2004) (quoting Marcus v. Califano, 615 F.2d 23,

27 (2d Cir. 1979); Fiumano v. Colvin, No. 13-CV-2848, 2013 WL

5937002, at *9 (E.D.N.Y. Nov. 4, 2013) (“An ALJ is not required to

accept     a    claimant’s    testimony     regarding   the    severity   and

persistence of his symptoms as true, but rather can evaluate the

credibility of a claimant to arrive at an independent judgment

based on the medical findings and other evidence”).7

               The ALJ found that Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms;      however,   [her]    statements   concerning    the   intensity,

persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the

record.”       (R. at 769.)       The ALJ determined that the record did




7 Notably, in the prior remand Order, this Court found that the
ALJ did not improperly assess Plaintiff’s credibility, and that
the ALJ provided “specific examples of activities Plaintiff
engaged in which tend[ed] to show that she is not disabled.” (R.
at 850-51.) This Court is mindful that two ALJs have
independently concluded that Plaintiff’s own account of her
daily activities and physical capabilities contradicted her
claim of total disability.

                                       12
“not support [Plaintiff’s] allegations of complete disability.”

(R. at 769.)

            Plaintiff      argues    that    the    ALJ    used     “boilerplate

language” and “failed to give sufficient reasons for discounting

[her] statements regarding her symptoms and limitations.”                 (Pl.’s

Br. at 28.)      She further contends that the ALJ “mischaracterized

the record by concluding that [she] gave testimony consistent with

the requirements of sedentary work.”              (Pl.’s Br. at 28.)      As the

Commissioner contends, the ALJ actually found that Plaintiff’s

self-reported “ability to sit for 30 minutes, stand for 30 minutes,

and walk a couple of blocks at a time does not tend to preclude

sedentary work.”     (R. at 772.)

            The ALJ again looked to Plaintiff’s conservative course

of treatment, daily activities, and physical examinations, as

discussed   above,    in    determining     that    her   description     of    her

symptoms and limitations was not consistent with other record

evidence.     These are sufficient reasons to question Plaintiff’s

credibility.       “Thus,    the    ALJ’s   credibility         determination    is

entitled    to    ‘great     deference’      as    it     was     not   ‘patently

unreasonable.’”      Thompson v. Comm’r of Soc. Sec., No. 16-CV-6968,

2018 WL 1558270, at *1 (E.D.N.Y. Mar. 28, 2018) (quoting Pietrunti

v. Dir., Office of Workers’ Comp. Programs, 119 F.3d 1035, 1042

(2d Cir. 1997)).




                                      13
                           CONCLUSION

          For the foregoing reasons, the Commissioner’s cross-

motion (Docket Entry 14) is GRANTED and Plaintiff’s motion (Docket

Entry 12) DENIED.   The Clerk of the Court is directed to enter

judgment accordingly and mark this case CLOSED.



                                      SO ORDERED



                                      _/s/ JOANNA SEYBERT________
                                      Joanna Seybert, U.S.D.J.

Dated: November 20, 2018
       Central Islip, New York




                                 14
